

116 S4910 IS: Grant Regulation Adjustment during the Coronavirus Emergency for Homeless Veterans Act of 2020
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4910IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo adjust the regulation of certain grants awarded by the Secretary of Veterans Affairs during a covered public health emergency to serve homeless veterans, and for other purposes.1.Short titleThis Act may be cited as the Grant Regulation Adjustment during the Coronavirus Emergency for Homeless Veterans Act of 2020 or the GRACE for Homeless Veterans Act of 2020. 2.Modification of funding limitations for certain grants awarded by the Secretary of Veterans Affairs during a covered public health emergency to serve homeless veteransSubsection (c)(2) of section 2011 of title 38, United States Code, shall not apply to any grant awarded during a covered public health emergency under such section for a project described in subsection (b)(1) of such section. 3.Disposition during a covered public health emergency of property relating to certain grants awarded by the Secretary of Veterans Affairs to serve homeless veteransDuring a covered public health emergency, if the recipient of a grant awarded before or during such emergency under section 2011 of title 38, United States Code, for a project described in subsection (b)(1) of such section is no longer providing services in accordance with the terms of the grant, the recipient shall not be subject during such emergency to any property disposition requirements relating to the grant under subsection (c) or (f) of section 61.67 of title 38, Code of Federal Regulations, section 200.311(c) of title 2, Code of Federal Regulations, or successor regulations.4.Covered public health emergency definedIn this Act, the term covered public health emergency means an emergency with respect to Coronavirus Disease 2019 (COVID–19) declared by a Federal, State, or local authority. 